[LETTERHEAD OF PAUL, HASTINGS, JANOFSKY & WALKER] (212) 318-6531 brianhurley@paulhastings.com March 4, 2008 44046.00001 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: The Tocqueville Trust (the “Trust”) (Registration No. 033-08746) Ladies and Gentlemen: In accordance with the provisions of Rule 497(j) of Regulation C under the Securities Act of 1933 (the “Securities Act”), this letter serves to certify that the form of prospectus contained in the post-effective amendment to the registration statement on Form N-1A for the above-captioned Trust does not differ from that which would have been filed pursuant to Rule 497(c) of the Securities Act.Post-Effective Amendment No. 34, which was the most recent Amendment to the Registration Statement, was filed electronically with the Commission on February 28, 2008 pursuant to Rule 485(b). Very truly yours, /s/ Brian F. Hurley Brian F.
